J-A02030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYLER BRENT KERN                           :
                                               :
                       Appellant               :   No. 508 WDA 2021

                 Appeal from the Order Entered March 22, 2021
        In the Court of Common Pleas of Butler County Criminal Division
             at CP-10-CR-0000054-2019, CP-10-CR-0000082-2019,
                           CP-10-CR-0002252-2018


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: FEBRUARY 9, 2022

        Tyler Brent Kern (Appellant) appeals from the order denying his petition

purportedly filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        The trial court summarized the relevant procedural history as follows:

               [Appellant] was charged by three informations, one filed
        February 4, 2019 [at docket 2252-2018 (case 2252 or 2252-
        2018),] and two filed on February 22, 2019[, at dockets 0054-
        2019 (case 0054) and 0082-2019 (case 0082)]. The charges
        included aggravated assault, retail theft, receiving stolen
        property, conspiracy, fleeing, and several vehicle code violations,
        among various other charges. On the three cases, [Appellant]
        pled guilty on July 10, 2019[, pursuant to written, negotiated
        plea agreements explained infra,] to aggravated assault and
        retail theft at case 2252 …; retail theft and fleeing/attempting to
        elude police officers at case 0054 …; and disorderly conduct at

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02030-22


      case [] 0082…. [During the plea proceedings, Appellant was
      represented by Attorney Bobette Magnusen (plea counsel).]

            [Appellant] was sentenced on August 8, 2019 to undergo
      imprisonment for not less than 16 months nor more than 32
      months[, followed by] 36 months of probation, at case
      2252…. At case 0054 … [Appellant] was sentenced to 3 to 6
      months of [concurrent] incarceration, for which he was
      immediately paroled, followed by 36 months of probation, to
      run “concurrent with the probation at 2252/18.” At [case 0082,
      Appellant] was found guilty of disorderly conduct without further
      punishment.

Trial Court Opinion, 6/9/21, at 1-2 (emphasis added; footnotes and some

capitalization omitted).

      Pertinently, there is a handwritten notation on the plea agreement at

case 0054 stating: “*Concurrent with 2252-2018.”             Appellant’s Brief,

Appendix D (plea agreement, 7/10/19). Further, the written plea agreements

at cases 0054 and 2252 indicate that probation would be determined by the

trial court at sentencing. See id. Appellant did not file a direct appeal.

      In February 2020, Appellant sent correspondence to plea counsel, which

was eventually filed with the trial court and treated as a timely first petition

under the PCRA.        See Amended PCRA Petition, 6/1/20, Exhibit H

(correspondence filed 2/18/20); see also 42 Pa.C.S.A. § 9545(b)(1) (PCRA

one-year time bar). Appellant claimed his aggregate sentence breached the

terms of the above plea agreements, which purportedly called for probation

“to run concurrent with [Appellant’s] state sentence” of incarceration.

Correspondence, 2/18/20 (emphasis added).          In other words, Appellant




                                     -2-
J-A02030-22


asserted his entire probationary term was to run concurrent with his

incarceration, at all case numbers, and all counts.

       The trial court appointed counsel, who filed an amended PCRA petition

on June 1, 2020. Counsel argued the terms of the plea agreements were

ambiguous, and the court should thus consider parol evidence to clarify the

ambiguity. Counsel asserted: “[T]he phrase “[c]oncurrent with … 2252-2018”

(‘the phrase’) appears on the bottom of the plea agreement for the matter [in

case] 0054…. The phrase is vague, unclear, and fails to clearly indicate what

terms are concurrent.”        Amended PCRA Petition, 6/1/20, ¶ 15 (citation to

exhibit omitted); see also id. ¶ 17 (arguing the court improperly “omitted a

term of [Appellant’s] plea agreements.”).

       The Commonwealth filed an answer in opposition on July 2, 2020. The

court convened a hearing on February 2, 2021, at which Appellant and plea

counsel testified. The court denied the petition by order entered March 22,

2021. Appellant timely appealed.1 Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

____________________________________________


1  Though Appellant filed a single notice of appeal that contained multiple
docket numbers, he did not violate Commonwealth v. Walker, 185 A.3d
969, 971 (Pa. 2018) (“where a single order resolves issues arising on more
than one docket, separate notices of appeal must be filed for each case.”);
see also Pa.R.A.P. 341(a). The order denying relief does not state that
Appellant would need to file separate notices of appeal at each docket. See
Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa. Super. 2020) (en banc)
(declining to apply Walker where order informed appellant he had 30 days to
file “an appeal,” and misled appellant by suggesting one notice of appeal was
(Footnote Continued Next Page)


                                           -3-
J-A02030-22


       Appellant presents four issues for our review:

       I.    Whether the global plea agreement drafted by                   the
             Commonwealth was ambiguous, as a matter of law[?]

       II.   Whether [Appellant] adduced sufficient evidence at the
             February 2, 2021 hearing to show that the plea agreement
             was ambiguous[?]

       III. Whether the trial court’s denial of parol evidence deprived
            [Appellant] from presenting material evidence of the
            surrounding     circumstances    involved   in   his   plea
            negotiations[?]

       IV. Whether the cumulative weight of these errors in finding that
           there was no ambiguity in the global plea agreement and
           denying [Appellant’s] parole [sic] evidence deprived
           [Appellant] of receiving a sentence in accord with the terms
           of the agreement he entered into with the Commonwealth[?]

Appellant’s Brief at 4.

       Preliminarily, we recognize that “a collateral petition to enforce a plea

agreement is regularly treated as outside the ambit of the PCRA and under

the    contractual       enforcement           theory   of   specific   performance.”

Commonwealth v. Kerns, 220 A.3d 607, 611-12 (Pa. Super. 2019)

(emphasis added). However, we may address the merits of a challenge to the

denial of a collateral petition to enforce a plea agreement. See id. at 612;

Commonwealth v. Walston, 256 A.3d 29, at *5 n.2 (Pa. Super. 2021)

(unpublished memorandum) (citing Kerns); see also Commonwealth v.




____________________________________________


sufficient) (emphasis added); see also Commonwealth v. Stansbury, 219
A.3d 157, 160-61 (Pa. Super. 2019).

                                           -4-
J-A02030-22


Katona, 191 A.3d 8, 16 (Pa. Super. 2018) (en banc) (this Court may affirm

on any basis, and we are not limited by a trial court’s rationale).

       Next, we address Appellant’s first two issues together because they are

related. Appellant argues the aggregate sentence imposed by the trial court

does   not   comport   with   the   negotiated   plea   agreement,    where   the

Commonwealth agreed that Appellant’s probation should run concurrent with

his incarceration.   See Appellant’s Brief at 13-19.     Appellant contends the

wording, “*concurrent with 2252-2018,” contained in the plea agreement at

case 0054, is vague, ambiguous, and subject to more than one reasonable

interpretation. See id.

       “[E]ven though a plea agreement arises in a criminal context, it remains

contractual in nature and is to be analyzed under contract law standards.”

Commonwealth v. Hainesworth, 82 A.3d 444, 449 (Pa. Super. 2013) (en

banc) (citation and quotation marks omitted). “Contract interpretation is a

question of law, so [o]ur standard of review over questions of law is de novo

and to the extent necessary, the scope of our review is plenary.” Kerns, 220

A.3d at 612 (citation and quotations omitted)).

       We have explained:

       The fundamental rule in contract interpretation is to ascertain the
       intent of the contracting parties. In cases of a written contract,
       the intent of the parties is the writing itself. When the terms of a
       contract are clear and unambiguous, the intent of the parties is to
       be ascertained from the document itself. When, however, an
       ambiguity exists, parol evidence is admissible to explain or clarify
       or resolve the ambiguity, irrespective of whether the ambiguity is
       patent, created by the language of the instrument, or latent,

                                      -5-
J-A02030-22


      created by extrinsic or collateral circumstances. A contract is
      ambiguous if it is reasonably susceptible of different
      constructions and capable of being understood in more than one
      sense.

Harley v. Healthspark Found., 2021 WL 4768157, at *18 (Pa. Super. 2021)

(citation omitted).

      With regard to plea agreements, “it is critical that [they] are enforced,

to   avoid   any   possible   perversion   of   the   plea   bargaining   system.”

Hainesworth, 82 A.3d at 449 (citation and quotation marks omitted).

      Plea bargains which are entered knowingly and voluntarily are
      viewed with favor in this Commonwealth. If a trial court accepts
      a plea bargain, the defendant who has given up his constitutional
      right to trial by jury must be afforded the benefit of all promises
      made by the district attorney. Specific enforcement of valid plea
      bargains is a matter of fundamental fairness.

Id. (citations and quotation marks omitted).          Further, “disputes over any

particular term of a plea agreement must be resolved by objective standards.

A determination of exactly what promises constitute the plea bargain must be

based upon the totality of the surrounding circumstances and involves a case-

by-case adjudication.” Kerns, 220 A.3d at 612 (citation omitted).            “Any

ambiguities in the terms of the plea agreement will be construed against the

Government. Nevertheless, the agreement itself controls where its language

sets out the terms of the bargain with specificity.” Id. (citation omitted); see

also Pass v. Palmiero Auto. of Butler, Inc., 229 A.3d 1, 5 (Pa. Super.

2020) (an ambiguity does not exist “if it appears that only a lawyer’s ingenuity

has made the language uncertain.” (citation and quotation marks omitted)).


                                      -6-
J-A02030-22


       Here, the court found the plea agreements were not ambiguous, stating:

             [T]he plea agreement at [case 00]54 …, dated July 10,
       2019, includes the handwritten phrase “*concurrent with 2252-
       2018” located at the bottom of the page.              The agreed
       recommended sentence in the plea agreement at [case] 2252 …
       stated that [Appellant] would serve 16 to 32 months incarceration
       on count two, and probation as set by the court on count 4.[2] In
       these set of circumstances, the phrase “concurrent with 2252-
       2018” logically only makes sense if [Appellant’s] probation time is
       to run concurrent on both cases. [Appellant] was sentenced to
       both a term of imprisonment and a term of probation on both
       cases [0054 and 2252]. If probation on a case is to run
       concurrently with a prison sentence on another sentence,
       there would be no purpose to have the probation on the
       first case.      [Appellant] would serve his probation while
       undergoing more serious supervision while imprisoned.

             The phrase “concurrent with 2252-2018” is thus clear. The
       two terms of imprisonment are to run concurrently[, i.e., at
       cases 0054 and 2252], and the two terms of probation are
       to run concurrently on their own. Otherwise, there would be
       no functional use for the probation assigned by the court at [case
       00]54 …. As a result, there was no ambiguity in the plea
       agreements at either case, and the plea agreement is valid as
       written.

Trial Court Opinion, 3/22/21, at 3-4 (footnote and emphasis added; some

capitalization omitted).

       The record supports the trial court’s rationale, and we agree with its

conclusion. Under the totality of the circumstances, the terms of the plea

agreements are subject to only one objectively reasonable interpretation, such




____________________________________________


2 As stated above, Appellant was sentenced at case 2252 to 36 months of
probation, consecutive to the sentence of incarceration at that case.

                                           -7-
J-A02030-22


that there are no ambiguities in the writings. See Kerns, supra. Accordingly,

Appellant’s first two issues lack merit.

      Appellant next contends the court erred in denying his request to

introduce parol evidence to clarify the purported ambiguity in the plea

agreements. See Appellant’s Brief at 19-21; see also Harley, supra (parol

evidence is admissible to explain or clarify an ambiguous contract). Appellant

argues, “[w]ithout considering [parol] evidence, the trial court failed to

consider relevant conflicting evidence capable of clarifying the [p]hrase,” i.e.,

the notation in the plea agreement at case 0054, “*concurrent with 2252-

2018.” Appellant’s Brief at 21.

      As we have determined there is no ambiguity in the plea agreements,

the court properly declined Appellant’s request to admit parol evidence. See

Pass, 229 A.3d at 6 (“Because there was no ambiguity, the trial court properly

declined to admit parol evidence.”).       Nevertheless, the court competently

addressed and rejected this claim, stating:

             Pennsylvania’s Superior Court has stated that “the purpose
      of the parol evidence rule is `... to preserve the integrity of written
      agreements by refusing to permit the contracting parties to
      attempt to alter the import of their contract through the use of
      contemporaneous (or prior) oral declarations.’” LeDonne v.
      Kessler, 389 A.2d 1123, 1126 (Pa. Super. 1978), citing Rose v.
      Food Fair Stores, Inc., 262 A.2d 851, 853 (Pa. 1970). The Court
      went on to state that

          [w]here the alleged prior or contemporaneous oral
          representations or agreements concern a subject which
          is specifically dealt with in the written contract, and the
          written contract covers or purports to cover the entire
          agreement of the parties, the law is now clearly and well

                                       -8-
J-A02030-22


         settled that in the absence of fraud, accident or mistake
         the alleged oral representations or agreements are
         merged in or superseded by the subsequent written
         contract, and parol evidence to vary, modify or
         supersede the written contract is inadmissible in
         evidence.

     Id. at 1126-27.

           The Superior Court has stated that “[t]he law of
     Pennsylvania is that if a mistake is not mutual, but unilateral, and
     is not due to the fault of the party not mistaken, but to the
     negligence of the one who acted under the mistake, it affords no
     basis for relief, unless the party not mistaken has good reason to
     know of the unilateral mistake.” Com., Dep’t of Educ. v. Miller,
     466 A.2d 791, 792 (Pa. Commw. Ct. 1983), citing McFadden v.
     Am. Oil Co., 257 A.2d 283, 288 (Pa. Super. 1969).

            Additionally, the Superior Court “further note[s] that `to
     justify reformation of a contract on the basis of mutual mistake,
     evidence of the mistake must be clear and convincing.’” Jones v.
     Prudential Prop. & Cas. Ins. Co., 856 A.2d 838, 844 (Pa. Super.
     2004). Also, “extrinsic evidence is generally admissible for the
     purpose of showing that by reason of a mutual mistake, a written
     instrument does not truly express the intention of the parties.”
     McFadden, 257 A.2d at 287.

           Here, it is unclear what parol evidence [Appellant] alleges
     was denied. At the hearing regarding [Appellant’s petition to
     enforce plea agreement], the [c]ourt permitted almost all the
     testimony to be entered. Several documents were entered into
     the record, including the plea agreement itself, the sentence
     orders at the three cases, a transcript of the sentencing, and an
     affidavit by [plea] counsel.         N.T. [], 02/02/2021 at 4-5.
     [Appellant] testified to his beliefs and understanding regarding the
     plea agreement.

            The only testimony excluded at that hearing was [plea]
     counsel’s response to a question posed [by Appellant’s counsel]
     as follows: “is it your belief at the time [Appellant] entered into
     his plea agreement at issue here that he believed his probation
     would run — .” [Id.] at 26-27. An answer was not permitted for
     this question because it called for the witness to state her beliefs
     of the beliefs of some other person. Id. After this issue was

                                    -9-
J-A02030-22


      resolved, [c]ounsel for [Appellant] had no further questions for
      that witness.

            The plea agreement was the final contract for the purposes
      of the parol evidence rule.             No evidence of prior or
      contemporaneous agreements may be entered unless fraud,
      accident, or mistake are proven. No fraud or accident was alleged.
      While [Appellant] seems to be alleging mistake, it appears to be
      unilateral, with no allegations of fraud. Under Miller, supra,
      there is no relief available in this case under those circumstances.

            No evidence was introduced to show that any alleged
      mistake was mutual.       The Commonwealth appears to have
      understood the terms of the plea agreement, and [Appellant] does
      not contend that the Commonwealth was mistaken. Therefore,
      any alleged denial of parol evidence, if it existed, was proper.

Trial Court Opinion, 6/9/21, at 4-6 (some citations modified). Accordingly,

Appellant’s third issue does not merit relief.

      Finally, Appellant argues “the cumulative weight of [the court’s] errors

in finding that there was no ambiguity in the global plea agreement and

denying [Appellant’s] parole [sic] evidence deprived [Appellant] of receiving

a sentence in accord with the terms of the agreement he entered into with the

Commonwealth.” Appellant’s Brief at 21 (bold omitted). We disagree. There

is no merit to Appellant’s underlying claims, and “[n]o number of failed claims

may   collectively   warrant   relief   if   they   fail   to   do   so   individually.”

Commonwealth v. Flor, 259 A.3d 891, 936 (Pa. 2021) (citation and brackets

omitted); Commonwealth v. Bomar, 104 A.3d 1179, 1216 (Pa. 2014)

(same). Our review reveals no error or abuse of discretion by the court in

denying Appellant’s collateral petition to enforce plea agreement.

      Order affirmed.

                                        - 10 -
J-A02030-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2022




                          - 11 -